DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlstrand et al. (US 2007/0233195).
Regarding claim 1, Wahlstrand discloses a control module for an electrical stimulation system, the control module comprising: a sealed electronics housing (e.g. Fig. 4, #100); an electronic subassembly disposed within the electronics housing (e.g. Fig. 4, #130); one or more connector assemblies coupled to the electronic subassembly, the one or more connector assemblies configured and arranged to receive a lead (e.g. Fig. 4, #160; ¶¶ 41); and a rechargeable battery disposed external to the electronics housing, the battery comprising a positive and negative electrode (e.g. ¶¶ 79 – recharging coil), and a single battery case attached directly to the sealed 
Regarding claim 2, the battery case forms a hermetic seal (e.g. ¶¶ 53).
Regarding claim 3, the battery case is attached to the electronics housing via at least one of weld or adhesive (e.g. ¶¶ 43).
Regarding claims 4-5, the examiner notes that a positive and negative terminal are coupled to the positive and negative electrodes and are formed from different materials (e.g. ¶¶ 45-57).
Regarding claims 6-7, the battery case comprises a cap attached to the electronics housing and isolates the positive and negative electrodes while allowing them to extend through the cap (e.g. ¶¶ 43 – element #22).
Regarding claim 8, a first and second feedthrough extend through the housing coupled to the positive and negative electrodes (e.g. ¶¶ 45, 54, etc.).
Regarding claim 10, the battery case is configured and arranged to directly contact a bony structure (e.g. ¶¶ 4).
Regarding claim 11-12, the case may be coated with silicone (e.g. ¶¶ 85, 70, etc.).
Regarding claims 13-14, the connector assemblies comprise a connector lumen configured and arranged to receive a lead and a plurality of connector contacts (e.g. ¶¶ 57) and an electrical stimulation lead is coupled to the control module via the connector assemblies (e.g. ¶¶ 3, 41, etc.)
Regarding claim 15, Wahlstrand teaches a method for implanting the control module by forming a recess along the outer surface of the patient’s skull and placing the control module along the skull with the battery and attaching the module to the skin (e.g. ¶¶ 4).
Regarding claims 16-17, the case may be coated with silicone (e.g. ¶¶ 85, 70, etc.).
Regarding claims 9 and 18-20, Wahlstrand discloses forming a recess along an outer surface of the skull and placing the module along the skull with the battery in the recess for brain stimulation (e.g. ¶¶ 4 – where the battery is necessarily at the base of the structure) and inductively charging the battery limited by heat tolerance of the bone surrounding the battery (e.g. ¶¶ 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792